Case 8:18-cv-01504-JDW-AEP Document 66 Filed 12/02/19 Page 1 of 6 PageID 3659




                              UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

 GULF RESTORATION NETWORK,                  )
 SIERRA CLUB, and CENTER FOR                )
 BIOLOGICAL DIVERSITY,                      )
                                            )
               Plaintiff,                   )
                                            )
                       v.                   )
                                            )
 NATIONAL MARINE FISHERIES                  ) CASE NO. 8:18-cv-01504-JDW-AEP
 SERVICE,                                   )
                                            )
               Defendant,                   )
                                            )
 AMERICAN PETROLEUM                         )
 INSTITUTE,                                 )
                                            )
               Defendant-Intervenor.        )


            STIPULATED AMENDMENT TO SETTLEMENT AGREEMENT

        The Parties, Gulf Restoration Network, Sierra Club, and Center for Biological Diversity

 (“Plaintiffs”), the National Marine Fisheries Service (“Federal Defendant,” or “NMFS”), and

 American Petroleum Institute (“Defendant-Intervenor”) have agreed to amend the settlement

 agreement previously entered in the above-captioned case (ECF Nos. 61 & 62) (“Settlement”)

 on the terms memorialized in this Stipulated Amendment to Settlement Agreement

 (“Amendment”).

        WHEREAS, the Settlement provides, in pertinent part, that Federal Defendant shall

                                              1
Case 8:18-cv-01504-JDW-AEP Document 66 Filed 12/02/19 Page 2 of 6 PageID 3660




complete consultation and issue the Programmatic Biological Opinion on or before November

5, 2019.

      WHEREAS, notwithstanding the dismissal of this action the Court has retained

jurisdiction to oversee compliance with the terms of this Stipulation and to resolve any motions

to modify such terms.

      WHEREAS, the Settlement expressly provides that its terms, including the deadline

specified in Paragraph 1 for completing consultation and issuing the Programmatic Biological

Opinion, may be modified by the Court upon good cause shown, consistent with the Federal

Rules of Civil Procedure, by written stipulation between the parties filed with and approved by

the Court.

      WHEREAS, Federal Defendant has notified the parties that it wishes to extend the

deadline in the Settlement for completing consultation and issuing the Programmatic Biological

Opinion and the parties have met and conferred telephonically in a good faith effort to reach

agreement on this request.

       WHEREAS, the parties’ discussions with regard to the requested extension of the

deadline for completing consultation and issuing the Programmatic Biological Opinion are

ongoing and the parties agreed to an interim extension of that deadline to allow them to

continue their discussions until December 5, 2019, which the Court approved on November 6,

2019 (ECF No. 64), and the parties have agreed to a further interim extension until January 15,

2020 to continue their discussions.

       THE PARTIES STIPULATE AS FOLLOWS:

                                              2
Case 8:18-cv-01504-JDW-AEP Document 66 Filed 12/02/19 Page 3 of 6 PageID 3661




        1.      The current December 5, 2019 date for completing consultation and issuing the

 Programmatic Biological Opinion per the Agreement, as amended, is hereby extended to

 January 15, 2020.

       2.       Except to the extent expressly modified by this Amendment, all terms and the

 definitions contained in the Settlement continue to apply in full force and effect during the

 extended Stay period.

        IT IS SO STIPULATED

 Dated: December 2, 2019

                                                     JEAN E. WILLIAMS
                                                     Deputy Assistant Attorney General
                                                     Environment & Natural Resources Division
                                                     SETH M. BARSKY, Chief

                                                     /s/ Robert P. Williams
                                                     ROBERT P. WILLIAMS
                                                     Sr. Trial Attorney (SBN 474730 (DC))
                                                     U.S. Department of Justice
                                                     Wildlife & Marine Resources Section
                                                     Ben Franklin Station, P.O. Box 7611
                                                     Washington, D.C. 20044
                                                     Tel: (202) 305-0210; Fax: (202) 305-0275
                                                     Email: robert.p.williams@usdoj.gov

                                                      Attorneys for Federal Defendant


                                                      /s/ Christopher D. Eaton
                                                      Christopher D. Eaton (Pro Hac Vice)
                                                      Earthjustice
                                                      705 2nd Ave., Suite 203
                                                      Seattle, WA 98104
                                                      206-343-7340 Telephone
                                                      206-343-1526 Fax
                                                      ceaton@earthjustice.org
                                                3
Case 8:18-cv-01504-JDW-AEP Document 66 Filed 12/02/19 Page 4 of 6 PageID 3662




                                        Andrea A. Treece (Pro Hac Vice)
                                        Earthjustice
                                        50 California St., Suite 500
                                        San Francisco, CA 94111
                                        415-217-2000 Telephone
                                        415-217-2040 Fax
                                        atreece@earthjustice.org

                                        Tania Galloni
                                        Earthjustice (FL Bar 619221)
                                        4500 Biscayne Blvd., Suite 201
                                        Miami, FL 33137
                                        305-440-5432 Telephone
                                        850-681-0020 Fax
                                        tgalloni@earthjustice.org

                                        Attorneys for Plaintiffs Gulf Restoration
                                        Network, Sierra Club, and Center for
                                        Biological Diversity


                                         /s/ David C. Banker
                                         David C. Banker, Esquire
                                         Florida Bar No. 0352977
                                         Bryan D. Hull, Esquire
                                         Florida Bar No. 020969
                                         Local Counsel for Intervenor American
                                         Petroleum Institute
                                         BUSH ROSS, P.A.
                                         1801 North Highland Avenue
                                         P.O. Box 3913
                                         Tampa, Florida 33601-3913
                                         Telephone: (813) 224-9255
                                         dbanker@bushross.com
                                         bhull@bushross.com

                                         Steven J. Rosenbaum, Trial Counsel
                                         District of Columbia Bar No. 331728
                                         Bradley Ervin, Esquire
                                         District of Columbia Bar No.: 982559
                                         Lead Counsel for Intervenor American

                                    4
Case 8:18-cv-01504-JDW-AEP Document 66 Filed 12/02/19 Page 5 of 6 PageID 3663




                                          Petroleum Institute
                                          COVINGTON & BURLING LLP
                                          One City Center, 850 Tenth Street, N.W.
                                          Washington, DC 20001-4956
                                          Telephone: (202) 662-5860
                                          bervin@cov.com
                                          srosenbaum@cov.com

                                          Attorneys for Intervenor-Defendant


       PURSUANT TO STIPULATION, IT IS SO ORDERED

 Dated: December     , 2019


                                          James D. Whittemore,
                                          United States District Court Judge




                                     5
Case 8:18-cv-01504-JDW-AEP Document 66 Filed 12/02/19 Page 6 of 6 PageID 3664




                            UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

GULF RESTORATION NETWORK,                    ) CASE NO. 8:18-cv-01504-JDW-AEP
SIEERA CLUB, and CENTER FOR                  )
BIOLOGICAL DIVERSITY,                        ) CERTIFICATE OF SERVICE
                                             )
               Plaintiff,                    )
                                             )
                       v.                    )
                                             )
NATIONAL MARINE FISHERIES                    )
SERVICE,                                     )
                                             )
               Defendant.                    )

        I hereby certify that on December 2, 2019, I electronically filed the foregoing with the
Clerk of the Court using CM/ECF. Counsel of record currently identified on the Mailing
Information list to receive e-mail notices for this case are served via Notices of Electronic
Filing generated by CM/ECF.

                                                    /s/ Robert P. Williams
                                                    ROBERT P. WILLIAMS
                                                    Sr. Trial Attorney (SBN 474730 (DC))
                                                    U.S. Department of Justice
                                                    Wildlife & Marine Resources Section
                                                    Ben Franklin Station, P.O. Box 7611
                                                    Washington, D.C. 20044
                                                    Tel: (202) 305-0210; Fax: (202) 305-0275
                                                    Email: robert.p.williams@usdoj.gov

                                                    Attorney for Federal Defendant
